AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COURT                                                    Dec 31 2018
                                             SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STA TES OF AMERICA                                      JUDGMENT IN A CRIMINALs/ CASE
                                                                                                       stevem


                                    v.                                        (For Offenses Committed On or After November 1, I 987)
      FRANCISCO JAVIER NUNO-CASTELLANOS (1)
                                                                                 Case Number:         3: l 8-CR-02703-BTM

                                                                              Sandra Hourani
                                                                              Defendant's Attorney
REGISTRATION NO.                    89244-051
D -
THE DEFENDANT:
ISi pleaded guilty to count(s)               1 of the Information.
D was found guilty on count(s)
       after a plea ofnot guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section   I Nature of Offense                                                               Count
      18:1546 - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony)                      1




     The defendant is sentenced as provided in pages 2 through                          2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

D      Count(s)                                                      are            dismissed on the motion of the United States.

IZJ    Assessment : $100.00
        Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under I 8 USC 30 I 3 is
       waived and remitted as uncollectible.
       JVTA Assessment*: $
D
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
ISi No fine                        D Forfeiture pursuant to order filed                                                     , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                              December 21. 20 l 8




                                                                                                                           3:18-CR-02703-BTM
AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                FRANCISCO JAVIER NUNO-CASTELLANOS (1)                                    Judgment - Page 2 of 4
CASE NUMBER:              3: I 8-CR-02703-BTM

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TEN (I 0) Months as to count I.




 0     Sentence imposed pursuant to Title 8 USC Section l 326(b ).
 0     The court makes the following recommendations to the Bureau of Prisons:




 0     The defendant is remanded to the custody of the United States Marshal.

 0     The defendant shall surrender to the United States Marshal for this district:
       0     at                             A.M.
       0     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 0
       Prisons:
       0     on or before
       0     as notified by the United States Marshal.
       0     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at   ~~~~~~~~~~~-
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STA TES MARSHAL


                                                                                                 3: 18-CR-02703-BTM
